Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 1 of 7 Page ID #:644



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   JOSE CONTRERAS, on behalf of              Case No. EDCV 19-641-GW-SHKx
11   himself and other similarly-situated      CLASS ACTION
     employees,
12
                 Plaintiff,
13                                             ORDER GRANTING PRELIMINARY
           vs.                                 APPROVAL OF CLASS ACTION
14                                             SETTLEMENT
     AMERICOLD LOGISTICS, LLC, a
15   Delaware Limited Liability
16   Company; and DOES 1 through 10,
     inclusive,
17
                  Defendants.                  Filed:      February 22, 2019
18                                             Removed: April 10, 2019
                                               Trial Date: None
19

20

21

22

23

24

25

26

27

28
                                                             Case No. 5:19-cv-00641-GW (SHKx)
     [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 2 of 7 Page ID #:645



 1         The Court, having fully reviewed the Motion for Order Granting Preliminary
 2   Approval of Class Action Settlement, the supporting Points and Authorities,
 3   Declarations of Class Counsel Isam C. Khoury and Sahag Majarian II, the Joint
 4   Stipulation of Class Action Settlement and Release (“Agreement”), and the proposed
 5   Notice of Class Action Settlement, and in recognition of the Court’s duty to make a
 6   preliminary determination as to the reasonableness of any proposed class action
 7   settlement and, if preliminarily determined to be reasonable, to ensure proper notice is
 8   provided to Class Members in accordance with due process requirements, and to
 9   conduct a Final Approval hearing as to the good faith, fairness, adequacy and
10   reasonableness of any proposed settlement, HEREBY MAKES THE FOLLOWING
11   DETERMINATIONS AND ORDERS:
12         1.     The Court now finds, on a preliminary basis, that the Agreement attached
13   to the Declaration of Isam C. Khoury as Exhibit “1” incorporated by reference in full
14   and made a part of this Order of preliminary approval, appears to be within the range of
15   reasonableness of a settlement which could ultimately be given final approval by this
16   Court. The Court notes that Defendant Americold Logistics, LLC has agreed to pay the
17   Gross Settlement Amount of $2,500,000 in full satisfaction of the claims as more
18   specifically described in the Agreement (“Settlement”).
19         2.     Further, it appears to the Court on a preliminary basis that: (a) the non-
20   reversionary Gross Settlement Amount is fair and reasonable to Class Members when
21   balanced against the probable outcome of further litigation relating to class certification,
22   liability and damages issues and potential appeals; (b) significant investigation,
23   research, and discovery, have been conducted such that respective counsel for each of
24   the Parties at this time are able to reasonably evaluate their respective positions; (c)
25   settlement at this time will avoid substantial costs, delay, and risks that would be
26   presented by the further prosecution of the litigation; and (d) the proposed Settlement
27   has been reached as the result of intensive, serious, and non-collusive arms’-length
28   negotiations between the Parties facilitated by an experienced wage and hour mediator.
                                                1.                  Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 3 of 7 Page ID #:646



 1   ACCORDINGLY,          GOOD      CAUSE          APPEARING,    THE      MOTION          FOR
 2   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT IS HEREBY
 3   GRANTED.
 4         3.     As a part of the Court’s preliminary approval, it finds for settlement
 5   purposes only, that the Class meets the requirements of Rules 23(a) and (b)(3) of the
 6   Federal Rules of Civil Procedure, and the Court accepts and incorporates the Agreement
 7   and hereby conditionally certifies the Class of persons, for purposes of this Settlement
 8   only, pursuant to the Agreement’s terms and conditions as follows: “all individuals
 9   employed by Americold Logistics, LLC in the State of California as hourly non-exempt
10   employees at any time during the period from February 22, 2015 through April 16,
11   2020.”
12         4.     The Court approves and appoints Plaintiff Jose Contreras as the Class
13   Representative.
14         5.     The Court approves and appoints Cohelan, Khoury & Singer and Law
15   Office of Sahag Majarian II, as Class Counsel.
16         6.     The Court approves and appoints ILYM Group, Inc., as the Settlement
17   Administrator to administer the Settlement pursuant to the terms of the Settlement
18   Agreement.
19         7.     The Court finds that the Notice of Class Action Settlement (“Class
20   Notice”) together with the Change of Address form (Exhibits A and B to the Agreement,
21   and together with a pre-printed return envelope, collectively “Notice Packet”) advises
22   the Class of the pendency of the Class Action, of the proposed Settlement terms, of the
23   preliminary Court approval of the Settlement, of the automatic payment of a
24   proportionate share of the Settlement monies if the Class Member does not request to
25   be excluded, of the released claims, of the estimated amount each may expect to receive
26   pursuant to the proposed Settlement, of their right to submit objections or requests for
27   exclusion and of the manner and timing for doing either of these acts.
28
                                               2.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 4 of 7 Page ID #:647



 1         8.     The Court further finds the proposed Class Notice and the proposed
 2   method of dissemination fairly and adequately advises the Class of the terms of the
 3   proposed Settlement, of their rights, of the benefits available to Class Members, and of
 4   the Final Approval hearing date, time and place, and their right to file documentation in
 5   support of or in opposition to the Settlement and to appear in connection with said
 6   hearing. The Court finds the Class Notice clearly comports with all constitutional
 7   requirements including those of due process and, when completed, shall constitute
 8   sufficient notice to the Class Members. ACCORDINGLY, GOOD CAUSE
 9   APPEARING, THE COURT HEREBY APPROVES THE PROPOSED CLASS
10   NOTICE.
11         9.     The Court finds the mailing to the Class Member’s present and last known
12   address, with safeguards to perform reasonable skip traces of returned as undeliverable
13   Notices Packets, constitutes an effective method of notifying Class Members of their
14   rights with respect to the proposed Settlement. ACCORDINGLY, IT IS HEREBY
15   ORDERED that:
16                A.    On or before 14 calendar days of the Order Granting Preliminary
17   Approval, Defendant shall forward to the appointed Administrator, the Class Data as
18   provided for by the terms of the Agreement;
19                B.    On or before 14 business days of receipt of the Class Data, the
20   Administrator shall mail the Notice Packets, in both English and Spanish, to each Class
21   Member, by first class United States mail, postage pre-paid. The exterior of the mailing
22   envelope shall include the following language below the Administrator’s address:
23                             Important Legal Document:
                               You may get Money from a Class Action
24
                               Settlement; your prompt reply to correct a
25                             Bad address is required.
26   The Administrator shall take those measures specified, and on the conditions set forth
27   in the Agreement, for updating an address subsequent to the first mailing of a Notice
28   Packet
                                               3.                 Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 5 of 7 Page ID #:648



 1                C.      All mailings shall be made to the present and/or last known mailing
 2   address of the Class Members based on Defendant’s records, and as may be updated
 3   and located by the Administrator and as may be provided to the Administrator by Class
 4   Counsel or Americold’s counsel. The Court finds, and so orders, that the mailing of
 5   Notice Packets to the Class as set forth in the Agreement and this paragraph is the best
 6   means practicable by which to reach Class Members and is reasonable and adequate
 7   pursuant to all constitutional and statutory requirements including all due process
 8   requirements; and,
 9         10.    IT IS FURTHER ORDERED that:
10                A.      Requests for Exclusion. Requests for exclusion from the Settlement
11   must be mailed to the Administrator in the manner set forth in the Class Notice,
12   postmarked no later than forty-five (45) days from the date of mailing (“Response
13   Deadline”). If the Notice Response Deadline falls on a Saturday or Federal Holiday, it
14   will be extended to the next day which the U.S. Postal Service is open. The Response
15   Deadline will be extended fifteen (15) calendar days for any Class Member who is re-
16   mailed a Notice Packet by the Settlement Administrator, unless the 15th day falls on a
17   Sunday or Federal holiday, in which case the Response Deadline will be extended to
18   the next day on which the U.S. Postal Service is open. The Response Deadline may
19   also be extended by express agreement between Class Counsel and Defendant.
20                B.      Objections. Written letters of objection to the Settlement may be
21   mailed to the Administrator in the manner set forth in the Class Notice, postmarked on
22   or before the Response Deadline. Any written letter of objection should be signed by
23   the Class Member and/or his or her representative; include the objecting Class
24   Member’s name, address, telephone number; the last four digits of his/her Social
25   Security number, and the case name and number as shown in the Class Notice; the basis
26   for each objection, and whether or not the Class Member intends to appear at the final
27   approval hearing.
28
                                                4.                Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 6 of 7 Page ID #:649



 1         11.    IT IS FURTHER ORDERED that within fourteen (14) days of the
 2   Response Deadline, Class Counsel shall file their application for awards of reasonable
 3   attorneys’ fees and litigation expenses, the Class Representative Service Payments, and
 4   the Administrator’s expenses.
 5         12.    IT IS FURTHER ORDERED, that all papers in support of the Motion for
 6   Order Granting Final Approval of the Class Action Settlement shall be filed at least
 7   twenty-eight (28) calendar days before the Final Fairness/Final Approval hearing.
 8         13.    IT IS FURTHER ORDERED that the Final Fairness / Final Approval
 9   hearing shall be held before the undersigned at 8:30 a.m. on March 11, 2021, in the
10   above-entitled Court, the United States District Court, Central District – Western
11   Division, 350 West 1st Street, Los Angeles, California 90012 to consider the fairness,
12   adequacy and reasonableness of the proposed Settlement preliminarily approved by this
13   Order of Preliminary Approval, and to consider the application of Class Counsel for
14   awards of reasonable attorneys’ fees and litigation expenses, the Class Representative
15   Service Payments, and the Administrator’s expenses.
16         14.    IT IS FURTHER ORDERED that if, for any reason, the Court does not
17   execute and file an Order Granting Final Approval and Judgment, or if the Effective
18   Date, as defined by the Agreement, does not occur for any reason whatsoever, the
19   Agreement and the proposed Settlement subject of this Order and all evidence and
20   proceedings had in connection therewith, shall be null and void and without prejudice
21   to the status quo ante rights of the Parties to the litigation as more specifically set forth
22   in the Agreement.
23         15.    IT IS FURTHER ORDERED that Defendant shall, in compliance with the
24   Class Action Fairness Act, 28 U.S.C. § 1715, serve written notice of the proposed
25   Settlement on the U.S. Attorney General and the appropriate California state official,
26   along with the appropriate state official in every state where a Class Member resides no
27   later than five (5) days of the issuance of this Order if not earlier completed prior to the
28   hearing on Plaintiff’s Motion for Order Granting Preliminary Approval. Defendant
                                                 5.                 Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:19-cv-00641-GW-SHK Document 43 Filed 09/21/20 Page 7 of 7 Page ID #:650



 1   shall submit a statement of compliance with the Court in a timely manner to prevent
 2   delay of the Effective Date.
 3         16.    IT IS FURTHER ORDERED that, pending further order of this Court, all
 4   proceedings in this matter except those contemplated by this Order and in the
 5   Agreement are stayed.
 6         17.    The Court expressly reserves the right to adjourn or to continue the Final
 7   Approval hearing from time-to-time without further notice to Class Members, except
 8   that notice of a continuance shall be provided to all Class Members who submit written
 9   objections. In the event the Settlement does not become final for any reason, this
10   Preliminary Approval Order shall be of no further force or effect and the fact that the
11   Parties were willing to stipulate to class certification as part of the Settlement shall have
12   no bearing on, and not be admissible in connection with, the issue of whether a class
13   should be certified in a non-settlement context.
14   IT IS SO ORDERED.
15

16
     Dated: September 21, 2020                ____________________________
                                              HON. GEORGE H. WU,
17                                            United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                 6.                 Case No. 5:19-cv-00641-GW (SHKx)
          [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
